We concur.
David Johnson, J. Johnston, Benj. F. Dunkin.
Note. The Reporter deems it necessary, in order to a full and proper understanding of this case, that the will and codicil, upon which the case was predicated, should be laid before the profession; and he has accordingly annexed it as a note to the case.
South Carolina, Charleston District.
IN THE NAME OF GOD, AMEN—
I, William Seabrook, of Edisto Island, in the State of South Carolina, being in bad health of body, but of sound and disposing memory, and mind, do make, publish and *216declare, this my last will and testament, in manner and form following, that is to say , — Imprimis. I will and direct all my just debts and funeral expenses to be paid, as soon as may be convenient after my death.
Item. I give, devise, and bequeath, unto my dear wife, Elizabeth Emma Seabrook, her heirs and assigns forever, my plantation, on Hilton Head, purchased by me of the Rev. Mr. Wallace: my servants, Nancy, and her son June, Bella, and her two children, purchased of Mr. Allen, and all the negroes which I got from her father, Joseph Edings, planter, deceased, with their issue and increase, and the sum of twenty thousand dollars, with interest thereon from the time of my death, until the said sum, principal, and interest, be paid to her, and all the furniture, and bedding, and table linen, books and pictures, in and about my mansion house and residence, on Edisto Island; also, one of my carriages, and a pair of my carriage horses; and I further give and devise, and bequeath, unto my said wife, for and during her natural life, the use and occupation of my said mansion house and residence, and of so much of my lands attached to the said mansion house, as laid down in the survey of Major John Wilson, as she, my said wife, can plant, with the slaves herein bequeathed to her: and on her death, the said mansion house, and so much of the lands thereto attached, as she may have used and occupied, shall revert to my estate ; and I will and direct, that the provision herein made by me, for my said wife, shall be in lieu, and bar, and full satisfaction of, and for all her dower and thirds, of, or in all, or any part of, my goods or chattels, lands, tenements and hereditaments, and whatsoever else she may, in any manner, claim and demand, of, in or out of, any of my estate, real or personal.
Item. I have already provided for my eldest son, William Seabrook, and I now give, devise and bequeath, unto my said son, William Seabrook, his heirs and assigns, the moiety, or half part of my Seabrook Island, formerly called Simon’s Island, lying to the northward and eastward of the middle road, and ninety acres of my other lands on John’s Island, on which are my settlements, buildings, bams, steam mill and dwelling house, next adjacent to the *217«aid moiety of Seabrook’s Island, and following the line formerly laid down by John Wilson, surveyor, between me and my said son William, on the special condition, that within a reasonable time after my death, he convey to my estate, in fee simple, absolute, by good and sufficient titles, to be approved of by my executors, the plantation, or tract of land on Wadmalaw Island, which I gave to my said son William, to be held by my estate, to and for the same uses and purposes, as the other property of my estate, not specifically disposed of by my will.
Item. I have already advanced, and given to my son, Ephraim Mikell Seabrook, property to the value of fifty-eight thousand dollars ; I now, therefore, in addition to the said advancement, give, devise and bequeath, to my said son, Ephraim Mikell Seabrook, his heirs and assigns forever, all my plantation, or tract of land, containing six hundred acres, more or less, being all my lands, situate and lying on the east side of the public road on Wadmalaw Island, from Rockwell, and purchased partly of Benjamin Adams, and partly of the estate of Samuel Jenkins, and Edward Bailey ; and I give and bequeath unto my sons, William Seabrook, and George Washington Seabrook, their executors, administrators and assigns, the sum of twenty thousand dollars, and all interest, income and profits, in any manner arising thereon, in trust to, and for the exclusive use and benefit of the child or children, born or to be born, of my son, Ephraim Mikell Seabrook, if more than one, to be equally divided among them, share and share like, on their arrival, respectively, at the age of twenty-one years; and if but one, then to that one, absolutely and forever, on arriving at the age of twenty-one years; and should any child or children of my .said son, Ephraim Mikell Seabrook, die before attaining twenty-one years, leaving lawfully begotton issue, living at the time of his or her death, then such issue shall take and receive the same share, or proportion, in the said sum ■of twenty thousand dollars, and in the interest, income and profits, thereon, as the parent or parents, on attaining twenty-one years of age, would have taken and received.
Item. I give, devise and bequeath unto my son, George Washington Seabrook, for and during his natural *218life, the rents, issués, use, occupation and enjoyment, of all that one half of my plantation on John’s Island, being a part of Seabrook’s, formerly Simon’s Island, situate, lying, and being, to the southward of the middle road, agreeably to the plat or plan thereof, of the said plantation, made by John Wilson, surveyor; and also, unto my said son, George Washington Seabrook, for and during his natural life, the rents, issues, uses, occupation and enjoyment, of all that plantation or tract of land, on Edisto Island, recently purchased by me of Benjamin Bailey, and containing four hundred and twenty-seven acres, more or less; and from and after the death of my said son, George Washington Seabrook, I give, devise and bequeath, both the said two tracts of land, and the improvements thereon, unto the issue of my said son, George Washington Seabrook, living at the time of his death, who attain the full age of twenty-one years, or die before that time, leaving lawfully begotten issue, who shall attain the full age of twenty-one years, living at the time of the death of the said George Washington Seabrook; if one, then to that one, his or her heirs and assigns, absolutely and forever, share and share alike, as tenants in common ; and should any or either, of the lawfully begotten issue of the said George Washington Seabrook, die before him and before attaining twenty-one years, without leaving lawfully begotten issue, who shall attain the full age of twenty-one years, living" at the time of the death of my said son, then the share or shares, of such issue so dying, whether specifically given, or otherwise accruing under this clause, in my will, shall go to the survivors or survivor, and to the lawful issue of any of the issue of my said son, who may have previously died, leaving lawful issue living at the death of my said son, George Washington Seabrook, who, to wit, the said issue, who shall attain the full age of twenty-one1 years, share and share alike, as tenants in common. The surviving issue of any of the deceased issue of my said son, George Washington Seabrook, taking among them, if more than one, the share or shares, to which the parent or parents, if alive, would have been entitled; and should my said son, George Washington Seabrook, depart this' life, without leaving lawfully begotten issue, who shall *219attain the full age of twenty-one years, living at the time ■of his death, or dying before that time, leave lawfully begotten issue, to live until the parent or parents, if alive, would have reached twenty-one years of age, then and in these cases, on the failure of the issue of the said George Washington Seabrook, within the time hereby limited, I .give, devise and bequeath, the said two plantations, or ■tracts of land, absolutely and forever, unto the right heirs •of me, the said William Seabrook, who shall be living at the time of the failure of the said issue of my said son, George Washington Seabrook, within the time limited as aforesaid ; it being my wish, as I think the lands mentioned in this clause of my will are among the best lands in the State of South Carolina, that they may remain limited in my family as long as the law will permit; and I further give and bequeath unto my said son, George Washington Seabrook, absolutely and forever, one half of all my provisions, stock, furniture, carts, wagons, boats, flats, horses and plantation utensils, at the time of my death, on John’s Island, and Seabrook’s Island, to be allotted and divided -to him by the commissioners of my estate.
Item. I give, devise and bequeath, one moiety, or half .part of, all my lands, on Slann’s Island, measuring and containing, in the whole, about thirteen hundred and sixteen acres of high land, with the marsh land thereunto attached, unto my daughter, Mary Ann Seabrook, for and during the term of her natural life; and from and after the death of my said daughter, Mary Ann Seabrook, I give, devise and bequeath all the said moiety, or half part of the :said lands, on Slann’s Island, unto the lawful issue of my said daughter, Mary Ann Seabrook, living at the time of her death, who attain the full age of twenty-one years, or die. before that time, leaving lawfully begotten issue, who shall attain the full age of twenty-one years, living at the time of the death of the said Mary Ann Seabrook ; if one, then to that one, his or her heirs and assigns, absolutely and forever; and if more than one, then to them, their heirs and assigns absolutely and forever, share and share alike, as tenants in common ; and should any or either of the lawfully begotten issue of the said Mary Ann Seabrook, die before her, and before attaining twenty-one years, without leaving *220lawfully begotten issue, who shall attain the full age of twenty-one years, living atthetime of the death of my said daughter, Mary Ann Seabrook, then the share or shares, of such issue so dying, whether specifically given, or otherwise accruing, under this clause of my will, shall go to the survivors or survivor, and to the lawful issue, if any of the issue of my said daughter, who may have previously died, leaving lawful issue, living at the death of my said daughter, Mary Ann Seabrook, who, to wit, the said issue, who shall attain the full age of twenty-one years, share and share ' alike, as tenants in common. The surviving issue of any of the deceased issue of my said daughter, Mary Ann Sea-brook, taking among them, if more than one, the share or shares, to which the parent or parents, if alive, would have been entitled. And should my said daughter, Mary Ann Seabrook, depart this life, without leaving lawfully begotten issue, who shall attain the full age of twenty-one years, living at the time of her death, or dying before that time, leave lawfully begotten issue, to live until the parent or parents, if alive, would have reached twenty-one years of age, then and in these cases, on the failure of the issue of the said Mary Ann Seabrook, within the time hereby limited, I give, devise and bequeath, the said moiety, or half part of the said lands, on Slann’s Island, absolutely and forever, unto the right heirs of me, the said William Sea-brook, who shall be living at the time of the failure of the said issue of my said daughter, Mary Ann Seabrook, within the time limited as aforesaid.'
Item. I give, devise and bequeath, one moiety, or half part of, and in, all my lands on Slann’s Island, measuring and containing thirteen hundred and sixteen acres of high land, with the marsh land thereunto annexed, unto my daughter, Sarah Seabrook, for and during her natural life; and from and after the death of my said daughter, Sarah Seabrook, I give, devise and bequeath, all the said moiety, or half part of the lands, on Slann’s Island, unto the lawful issue of my said daughter, Sarah Seabrook, living at the time of her death, who attain the full age of twenty-one years, or die before that time, leaving lawfully begotten issue, who shall attain the full age of twenty-one years, living at the time of the death of the said Sarah Sea-*221brook, if one, then to that one, his or her heirs and assigns., absolutely and forever; and if more than one, then to them, their heirs and assigns, absolutely and forever, share and share alike, as tenants in common; and should any, or either of the lawfully begotten issue of the said Sarah Seabrook, die before her, and before attaining the age of twenty-one years, without leaving lawfully begotten issue, who shall attain the full age of twenty-one years, living at the time of the death of my said daughter, Sarah Seabrook, then the share, oí shares, of such issue so dying, whether specifically giren, or otherwise accruing, under this clause of my will, shall go to the survivors, or survivor, and to the lawful issue of any of the issue of my said daughter, who may have previously died, leaving lawful issue, living at the death of my said daughter, Sarah Seabrook, who, to wit, the said issue, who shall attain the full age of twenty-one years, share and share alike, as tenants in common. The surviving issue of any of the deceased issue of my said daughter, Sarah Seabrook, taking among them, if more than one, the share, or shares, to which the parent, or parents, if alive, would have been entitled; and should my said daughter, Sarah Seabrook, depart this life, without leaving lawfully begotten issue, who shall attain the full age of twenty-one years, living at the time of her death, or dying before that time, leave lawfully begotten issue, to live until the parent, or parents, if alive, would have reached twenty-one years; then, and in these cases, on the failure of the issue of the said Sarah Seabrook, within the time hereby limited, I give, devise and bequeath, the said moiety, or half part of the said lands, on SI aim’s Island, absolutely and forever, unto the right heirs of me, the said William Seabrook, who shall be living at the time of the failure of the said issue of my said daughter, Sarah Sea-brook, within the time limited as aforesaid.
Item. I give, devise and bequeath, four hundred acres of land, from my largest tract of land on Edisto Island, forming the most westerly portion or part of the said tract, of land, and containing my old settlement, unto my daughter, Mary Ann Seabrook, for and during her natural life; and on her death, I give, devise and bequeath, this tract of four hundred acres of land, on Edisto Island, to the law*222ful issue of my said daughter, Mary Ann, living at her death, in the same manner, and subject to the same conditions and limitations, as are set forth in the devise of my lands on Slann’s Island, as if the language of that devise was here again repeated, and applied to this devise.
Item. In like manner, I give, devise and bequeath, one moiety of my sea-side plantation, on Edisto Island, to wit, that part of my said plantation lying on. the west side of the middle road, joining lands of William Edings, the eh der, unto my daughter, Sarah Seabrook, for and during her natural life; and from and after the death of my said daughter, Sarah Seabrook, I give, devise and bequeath, the said part or portion of my said sea-side plantation, unto the lawful issue of my said daughter, Sarah, living at the time of her death, in the same manner, and subject to the same conditions and limitations as are set forth in the devise of my lands on Slann’s Island, as if the language of that devise were here again repeated, and applied to this devise.
Item,. I give, devise and bequeath, unto my said two daughters, Mary Ann and Sarah Seabrook, all of my stock of cattle, horses, hogs, sheep, poultry, and live stock, of what nature and kind soever ; carts, wagons, boats, flats, implements of husbandry, household and kitchen furniture, beds and bedding, bed and table linen, in or upon my said lands on Slann’s Island. Also, all my silver plate and plated ware; and also, all the rings, trinkets and jewelry, that belonged to their deceased mother; to be equally divided between my said two daughters, share and share alike. And I give and bequeath unto my daughter, Mary Ann, the sum of five thousand dollars; and unto my daughter, Sarah, twelve thousand dollars, as I think that the seaside lands, on Edisto, devised for life to her, are less valuable than those in the same place, devised to Mary Ann ; to be paid, the said money legacies, to my said daughters, within one year from my death.
Item. I will, order and direct, that all my slaves whatsoever, and wheresoever, with their future issue and in•crease, now owned and possessed by me, (except those herein before specifically given to my dear wife,) shall be divided and allotted, as soon as may be convenient after *223my death, by the commissioners hereinafter named, into' (7) seven equal parts, or shares; and I give and bequeath one of these parts, or shares, unto each and every of my three children, Mary Ann Seabrook, Sarah Seabrook, and George Washington Seabrook; namely, one share, or part, to every of them, my said three children, forever ; and the remaining four shares, or parts, shall belong to, and form a part of my estate.
Item. I will, order and direct, that the provision in lands and negroes, by me made for my two said daughters,. Mary Ann and Sarah Seabrook, by this, my will, shall be to and for their own sole and separate use, respectively, and without being in any manner subject to the debts, contracts, or control, of any husband or husbands, they, or either of them, may have.
Item, in order to make a proper provision for my children, by my present marriage, Robert Chisolm Seabrook, Joseph Edings Seabrook, Caroline Lafayette Seabrook, Martha Washington Seabrook, and Julia Georgiana Sea-brook, I will, order and direct, that my executors, hereinafter named, or such of them as qualify and act in this, will, shall, as soon as may be convenient, or as the same may be deemed advisable, lay out and invest the sum of one hundred thousand dollars, in the purchase of lands and negroes, for the use of my estate ; and should I make any purchases of lands and negroes, previously to my death, then I order and direct, that such lands and negroes, to the extent of their purchase money, be considered a part of the said investment, and that my said executors shall make up the difference, or balance, until the whole investment amounts to the sum or value of one hundred thousand dollars ; and I will, order and direct, that all the lands of which I am now possessed, not specifically devised by this will, including the lands on Wadmalaw, to be re-conveyed to my estate, by my son, William Seabrook; and all the lands and negroes that may be purchased hereafter by me, or by my executors, under this direction, to the value of one hundred thousand dollars, and the said four parts, or four-sevenths of the negroes now owned and possessed by me, with their future issue and increase, shall be kept together, and improved to the best advantage, un*224til my eldest child, by my present marriage, reach the full age of twenty-one years ; and I then will, order and direct, that all my said lands, of which I am now possessed, not including those specifically given by this will, and including the lands on Wadmalaw Island, that are to be conveyed to my estate, by my son, William; and all the lands and negroes, to the value of one hundred thousand dollars, that may hereafter be purchased by me, or my executors, as aforesaid ; and also, the said four parts, or four-sevenths of the saidnegroes, now owned and possessed by me, with their issue and increase, shall be divided into five equal shares, among my said five children by my present marriage, by the commissioners of my estate, hereinafter named, or their •successors, allotting, as nearly as may conveniently be, an equal portion of lands and negroes to each of my said five children. And I give, devise and bequeath, one of these five shares of lands and negroes to each and every*of my said five , children, as they, respectively, reach the full age of twenty-one, with the limitations on the lands hereinafter set forth. The issues, income, rents, and profits, of each •and every .of the said five shares, until the child and children, to whom the said shares, respectively, are allotted, shall, respectively, reach the full age of twenty-one years, ■falling into, and forming a part of my residuary estate. Each and every of my said children, until they severally and successively reach the full age of twenty-one years, receiving only a proper education, and a reasonable maintenance and support out of the income of my estate ; and •as my said five children, by my present marriage, severally and successively, reach twenty-one years of age, I give, devise and bequeath, the share or portion of lands that may ■be allotted to them, respectively, unto them, my said five children, severally and successively, as they severally reach •the full age of twenty-one years, for and during their respective natural lives, and from and after the deaths, severally, of my said five children, respectively, I give, devise ■and bequeath, the share, or portion of lands, as aforesaid, •of each and every of them, my said children, respectively, unto the lawfully begotten issue of my said five children, respectively, living at the times of the deaths, respectively, of my said five children, respectively, who, to wit, the said *225issue, who shall live to attain the full age of twenty-one years, or who, dying before that time, have lawfully begotten issue, to live until the parent, or parents, if alive, would have reached twenty-one years, and living at the times of the deaths, respectively, of my said five children, respectively, if one, .then to that one, his, or her heirs and assigns, forever; and if more than one, then to them, their heirs and assigns, share and share alike. And should any, or either of the lawfully begotten issue of any, or either of my said five children, respectively, die before the parent or parents, my child, or children, aforesaid, and before attaining twenty-one years of age, without leaving lawfully begotten issue, who shall live to the full age of twenty-one years, living at the time of the death of such parent, or parents, my child, or children, as aforesaid, then the share, or shares, of such issue, so dying, whether specifically given, or otherwise accruing, under this clause of my will, shall go to the survivor or survivors, of the issue, respectively, of my said child, or children, respectively, and to the lawful issue, respectively, of the issue, respectively, of my said child, or children, respectively, who may have previously died, leaving lawful issue, living at the times of the deaths, respectively, of my said children, respectively, who, to wit, the said issue, who shall attain the full age of twenty-one years, share and share alike, as tenants in common ; the surviving issue of any of the deceased issue of my said children, respectively, taking among them, if more than one, the share to which the parent, or parents, if alive, would have been entitled. And should any, or either of my said five children, respectively, depart this life, without leaving lawfully begotten issue, living at the time of his, her, or their deaths, respectively, who shall live to attain the full age of twenty-one' years, or dying before that time, leave lawfully begotten issue, to live until the parent, or parents, if alive, would have reached twenty-one years of age, then the share and shares, respectively, in the said lands of such child, or children, respectively, so dying, shall revert to my estate; and I give, devise and bequeath, the share and shares of the said lands, so reverting, unto my own right heirs forever. It being my wish and will, that the shares in my lands, given to my said *226five children, respectively, shall go to their issue, respectively, so long as the law will permit the said lands to he so limited, and no longer. And that on the failure of their said issue, respectively, within the period so limited, the share and shares, in the said lands of such issue, and of such issues, so failing, shall revert to my estate. The issue of any one of my said five children, not inheriting, or taking under this will, from any other of my said children, except so far as on the happening of the contingencies here contemplated, they the said issue, or any or either of them, may be right heirs of me, the said William Seabrook.
Item. I will, order and direct, that the provision in lands and negroes, made by me for my three younger daughters, Caroline Lafayette, Martha Washington, and Julia Geor-giana, by this will, shall be to and for their own sole and separate use, respectively, and without being, in any manner, subject to the debts, contracts, or control of any husband, or husbands, my said daughters, or any, or either of them, may have.
Item. My residuary estate, including therein the rents, profits and income, of the property, real and personal, intended for my younger children, until they, my said younger children, respectively, reach twenty-one years of age, will, probably, be very considerable, and after making provision for the investment of one hundred thousand dollars, directed as aforesaid, and the education, and reasonable support and maintenance of my said children, until they, respectively, reach twenty-one years of age, as aforesaid ; then, should there be any surplus of my residuary estate, real and personal, after making the provision above directed, for each and every of my children by my present marriage, I give and bequeath the sum of twenty thousand dollars, should the said surplus of my real estate and personal, amount to so much; and should the said surplus not amount to so much, then such surplus as may remain, after the provision aforesaid, for my said children, by my present marriage, as aforesaid, unto my executors hereinafter named, and to them, their heirs and successors, forever, in trust, to vest the same in some good and secure public and private securities, and to apply the income, thence arising, forever, to the support of a good school for *227the education of the native poor white children of the parish of St. John’s, Colleton, in the State of South Carolina ; the said school to he subject, forever, to the visitation and supervision of my executors hereinafter named, and their successors, and to such rules and regulations as may, from time to time, be adopted by the persons, for the time being, under this clause of my will, entitled to visit and supervise the said school.
Item. Should any balance remain of my residuary estate, real and personal, after making first the provision,; aforesaid, for my children, by my present marriage ; and, secondly, the provision of twenty thousand dollars, as aforesaid, for the support and maintenance of a school fol' the education of the native poor white children of the parish of St. John’s, Colleton, as aforesaid, then I will, order and direct, that such balance, whether real or personal, be turned into cash, by my executors, and divided' among all my children, who shall attain the full age of twenty-one years, both those by my former and my present marriage, share and share alike, and the issue of any deceased child, or children, taking and receiving the portion, or share, which the parent, or parents, if alive, would have taken and received.
Item. It is my anxious desire to prevent all litigation, or reference to Courts of law, or equity, concerning the affairs of my estate ; and I earnestly enjoin my dear children, by all the respect which they can have to the memory of an affectionate father, to remember, and if possible, follow my wishes on this subject. As far as in me lies, to secure an object which I have so much at heart, I do hereby constitute, nominate and appoint my good friends; Ephraim Mikell, William Edings, Mitchell King, and my young friend, William Edings, junior, and my three sons, William, Ephraim Mikell, and George Washington Sea-brook, or any three of them, cominissioners of my estate, to apportion and divide my negro slaves, and my several stocks of cattle, horses, hogs, and live stock, generally, and the other specific bequests, which shall, or may require, in any manner, to be divided among my present children, and all the rest, residue and remainder, of my estate, real *228and personal, among my children, or their representatives, generally, according to the several bequests and legacies contained in this will. And the division and apportionment of the said commissioners, or a majority of them, shall be final and conclusive, on all parties interested; and should any, or either of the commissioners die before me, or before the final division of my estate, or decline to act as a commissioner or commissioners, then, and in that case, and so often as the same may be necessary, I authorize, empower, and request the surviving commissioner, or commissioners, or such one, or more of them, as may survive, and act as aforesaid, to choose, nominate and appoint some honorable, discreet, intelligent and proper person, or persons, as commissioner, or commissioners, of my estate, as aforesaid, so that the number of these commissioners of my estate may always be maintained full and complete, until the final division and settlement thereof, with the like power and authority to act as commissioners of my estate, as aforesaid, according to the true intent and meaning hereof, as if such commissioner and commissioners had been actually named by me, the said William Seabrook. And should any doubt, dispute, or misunderstanding arise, respecting my estate, real and personal, and the division and appropriation thereof, with, between, or among any person, or persons, interested therein, then, when, and as often as the same may arise, I will, order and direct, that the same be referred to the award, judgment and determination, of the said commissioners : and that their decision, or the decision of a majority of them, therein, shall be final and conclusive, on all, and every person and persons interested in my estate.
Lastly. I do hereby constitute, nominate and appoint, my good friends, Ephraim Mikell,' William Edings, Mitchell King, William Edings, junior, and my sons, William Seabrook, Ephraim Mikell Seabrook, and George Washington Seabrook, executors to this, my last will and testament, hereby revoking and annulling' all former wills, by me heretofore made, and ratifying and confirming this, and no other, to be my last will and testament.
In testimony whereof, I have hereunto set my hand and *229seal, this twenty-first day of January, in the year of our Lord one thousand eight hundred and thirty-six.
WILLIAM SEABRGOK, (L. S.)
Signed, sealed, published and declared,''by the above named testator, as and for his last will and testament, in the presence of us, who, in his presence, and at his request, and in the presence of each other, have subscribed our names as witnesses.
Joseph D. Edings, Alexander Calder, Wm. M. Lawton, and Walter Dubois.

Codicil.

IN THE NAME OF GOD, AMEN—
I, William Seabrook, of Edisto Island, in the State of South Carolina, being sick in body, but of sound and disposing mind and memory, thanks be to Almighty God for the same, do make, publish and declare this to be a codicil to my last will and testament, bearing date the twenty-first day of January, in the year of our Lord one thousand eight hundred and thirty-six, and shall have equal force with the aforesaid last will and testament.
Item. It is my will and desire, that the gift and bequest of twenty thousand dollars to my executors, in trust, for the support of a school for the education of the native poor white children of the parish of St. John's, Colleton, in the State of South Carolina, be null and void.
Item. I give and bequeath the sum of ten thousand dollars to my executors, in trust, to be applied to the purposes heretofore mentioned in my last will and testament, for the support of a school for the education of the native poor white children of the parish of St. John's, Colleton, subject to the same provisions and restrictions as are therein contained.
Item. I give and bequeath the sum of five' thousand dollars to the Presbyterian Church of Edisto Island.
Item, I give and bequeath the sum of five thousand *230dollars to my young friend, Archibald Seabrook, to him and his heirs forever.
Item. As there will be a large amount of stock and money remaining after all the specific legacies under my will, and this codicil, are satisfied, I, therefore, give, devise and bequeath, all of the said remaining stock and money, of whatsoever amount it may be, to be equally divided among my ten children, William Seabrook, Ephraim M. Seabrook, Mary Ann Seabrook, George W. Seabrook, Sarah Sea-brook, Robert C. Seabrook, Joseph E. Seabrook, Caroline Lafayette Seabrook, Martha W. Seabrook, and Julia Geor-giana Seabrook, share and share alike, to them and their heirs, forever, immediately after the legacies specified in my will, and this codicil, are satisfied.
In testimony whereof, I have hereunto fixed my hand and seal, this eighteenth day of April, in the year of our Lord one thousand eight hundred and thirty-six.
WILLIAM SEABROOK, (L. S.)
Signed, sealed and delivered, in the presence of John P. Byrnes, John Walker, Chs. Miller.